ORDER
Terry Swopes appeals from the judgment entered on his convictions after a jury trial for four felony counts of unlawful possession of a firearm. Because the trial court did not abuse its discretion in denying Swopes’ motion to sever and because there was sufficient evidence from which a reasonable jury could find beyond a reasonable doubt that Swopes was guilty of possession of the four firearms, we affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).